TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00519-CV


                            Juan A. Martin-de-Nicolas, Appellant

                                                v.

                  Auto Club County Mutual Insurance Company, Appellee


              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-18-000387, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                           MEMORANDUM OPINION


PER CURIAM

               Appellant Juan A. Martin-de-Nicolas has filed an unopposed motion to abate this

appeal pending the Texas Supreme Court’s decision in Martin-de-Nicolas v. AAA Texas County

Mutual Insurance Co., No. 18-0713. Appellant represents that both appeals concern the proper

interpretation of an insurance contract and involve the same issues and parties, but different

occurrences. Appellant represents that this appeal will be moot unless the Texas Supreme Court

reverses our opinion in the prior case and that abating the case will conserve the parties’

resources. We grant the motion and abate the appeal.

               We order the appellant to file a status report on or before October 31, 2018, to

inform us whether a petition for review has been filed in the Texas Supreme Court in Martin-de-

Nicolas. If a petition for review is filed, within 30 days of service of the Texas Supreme Court’s
decision in Martin-de-Nicolas, appellant shall file either an opening brief or notice of dismissal

of appeal. Failure to do so may result in this Court reinstating and then dismissing this appeal

for want of prosecution. See Tex. R. App. P. 42.3(b).



Before Justices Puryear, Goodwin, and Bourland

Abated

Filed: September 13, 2018




                                                2